DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 23 November 2021 has been entered; claims 11 and 20-30 remain pending.

Response to Arguments
Applicant’s arguments, see Pages 6-7 of the Remarks, filed 23 November 2021, with respect to the rejections of the claims over Heinen, Kihara, and Lien have been fully considered and are persuasive.  The rejections of the claims over Heinen, Kihara, and Lien have been withdrawn in light of Applicant’s amendments to the claims. The Examiner acknowledges that several amendments were made to address the 112(b) rejections set forth in the Non-Final Rejection, all of which have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding claims 11, 20, 22-24, and 28-30, they are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
adjacent membranes when the assembly is spirally wound” (emphasis added) renders the claim indefinite, as the scope of “adjacent membranes” is unclear in the context of the recited assembly, which comprises a (one) membrane. 
Regarding claim 22, the limitations “the permeability” (recited twice) lack antecedent basis in the claim language. 
Regarding claims 11, 20, 23, 24, and 26-30, they are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 20-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Roderick et al. (WO # 2014/134229), hereinafter “Roderick”.
or into the porous permeate carrier (“spacer layer”) during manufacturing (Paragraphs [07, 19]), wherein the features extend above a surface of the porous permeate carrier (“spacer layer”) by a distance (Paragraph [09]; Fig. 1A,B), and a membrane, disposed adjacent to the plurality of spacer so that the spacer features emboss the membrane and provide space for fluid to flow between adjacent portions of the membrane when the assembly is spirally wound (Paragraphs [19, 21, 23, 26]; Fig. 1).
Roderick does not specifically teach that the first plurality of features extends through the (implied entire) thickness of the (first) permeate carrier (“spacer layer”), but does teach that the features can be integrated into the porous carrier layer during manufacturing (Paragraphs [07, 19, 21]). The Examiner submits that one of ordinary skill in the art would have found it obvious that integration “into” the carrier layer means that at least a portion of the feature is located below the surface of the carrier layer, and thus extends from a “first” location or “surface” within the thickness of the permeate carrier, through a portion of the thickness, and past a “second” surface of the permeate carrier to extend above the “second” surface. Whether or not the features extend throughout the (implied entire) thickness of the permeate carrier spacer layer appears to simply be a design choice which does not materially affect the function of the carrier layer as recited, “the spacer features emboss the membrane and provide space for fluid to flow between adjacent membranes when the assembly is spirally wound”. These features are explicitly taught by Roderick. 
Additionally, the Examiner notes that Roderick teaches incorporating the features in some of the same ways as the manner in which the recited plurality of features are incorporated in the instant application (see Paragraphs [0019, 0021] of the published instant application # 2019/0358590, and see Paragraphs [21] of Roderick). For at least the above reasons, the Examiner submits that claim 21 is rendered obvious over Roderick. 

With respect to claims 22, 23, 26, and 27, Roderick teaches that the plurality of features can be made from the same materials as those disclosed in Paragraph [0020] of the published instant application # 2019/0358590 (see Paragraph [24]). It has been held that "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." (MPEP 2112.01 [R-3] (I)). Additionally, Roderick teaches that edge features can have a porosity to allow flow of fluid through features (Paragraph [31]). 
With respect to claims 11 and 20, Roderick teaches a filter element comprising the assembly of claim 21 spirally wound around a central tube flow channel, and a method for making the same (Abstract; Paragraphs [02, 26]; Fig. 1), capable of being used as a reverse osmosis unit.

Allowable Subject Matter
Claims 24 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable pending resolution of the 112 rejections set forth above, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        07 February 2022